IN THE UNITED STATES DISTRICT OF CONNECTICUT
BARBARA STONE CASE NO.: 3:20- CV — 00537

DR. ROBERT SARHAN
LESA M. MARTINO PharmD
PATTY REID

PLAINTIFFS

VS

DONALD TRUMP, INDIVIDUALLY AND IN HIS CAPACITY AS PRESIDENT OF THE UNITED
STATES

1600 PENNSYLVANIA AVENUE NW

WASHINGTON, DC 20500

RICHARD BLUMENTHAL, INDIVIDUALLY AND IN HIS CAPACITY AS SENATOR
OF THE STATE OF CONNECTICUT

90 STATE HOUSE SQUARE 10TH FLOOR

HARTFORD, CT, 06103

VICTOR A. BOLDEN, INDIVIDUALLY AND IN HIS CAPACITY AS A JUDGE IN THE
UNITED STATES DISTRICT COURT OF CONNECTICUT

UNITED STATES COURTHOUSE

915 LAFAYETTE BOULEVARD - SUITE 417

BRIDGEPORT, CONNECTICUT 0660

WILLIAM PELHAM BARR, INDIVIDUALLY AND IN HIS CAPACITY AS ATTORNEY
GENERAL OF THE UNITED STATES

950 PENNSYLVANIA AVENUE, NW

WASHINGTON, DC 20530-0001

DEFENDANTS

EMERGENCY MOTION FOR DISQUALIFICATION OF VICTOR A. BOLDEN

This Motion to Disqualify Judge Victor A. Bolden (“Defendant Bolden”) is filed by Barbara
Stone, Lesa M. Martino, Dr. Robert Sarhan and Patty Reid (“Plaintiffs”) this 28" day of May,
2020 and hereby declare and state:

1. Plaintiffs have added Victor A. Bolden as a defendant in this matter.

2. Reference should be made to the Emergency Second Supplement to Complaint which adds
Victor A. Bolden as a defendant and sets forth grounds therefore, which document is
incorporated herein by reference.
3. By being a party to this proceeding and on grounds set forth in the Emergency Second
Supplement, Victor A. Bolden is therefore a disqualified judge under 28 U.S.C. § 455 and 28
U.S.C. § 144.

4, 28 U.S.C. § 455 provides in relevant part as follows:

28 U.S. Code § 455. Disqualification of justice, judge, or magistrate judge
(a) Any justice, judge, or magistrate judge of the United States shall disqualify himself in
any proceeding in which his impartiality might reasonably be questioned.

 

(b) He shall also disqualify himself in the following circumstances:

(1) Where he has a personal bias or prejudice concerning a party, or personal knowledge of
disputed evidentiary facts concerning the proceeding;

(5) He or his spouse, or a person within the third degree of relationship to either of them, or
the spouse of such a person:

(i) Is a party to the proceeding, or an officer, director, or trustee of a party;

(iii) Is known by the judge to have an interest that could be substantially affected by the
outcome of the proceeding;

(iv) Is to the judge’s knowledge likely to be a material witness in the proceeding.

5. Victor A. Bolden is disqualified ab-initio pursuant to multiple sections in this Federal law
including:
a. He isa party to this proceeding;
b. Has an interest that could be substantially affected by the outcome of the proceeding;
c. Js a material witness.

6. In addition, Victor A. Bolden is disqualified on the grounds of criminal and civil conflicts of
interest, massive criminal and civil rights violations, obstruction of justice, acting as an
adversary to Plaintiffs and as counsel to opposing party, failing to report crimes, violating his
duty to protect Plaintiffs pursuant to 42 U.S.C. § 1986, bias and prejudice, acting with an
appearance of impropriety and the multitude of other grounds set forth in the Emergency
Second Supplement.

7. For the record this document shall also be considered (in a gross understatement) a
declaration of gross bias and prejudice under 28 U.S.C. § 455 and 28 U.S.C. § 144.
Wherefore, Plaintiffs demand that Victor A. Bolden formalize his disqualification by order

within 24 hours.

Respectfully submitted,

_+|Barbana Stone! Gi h p~
Barbara Stone

19 W. Flagler Street # 404
Miami, FL 33130
Barbara.stone.usa(@ gmail.com
786.271.5016

alLesa Mh. Martine Sl lex (ox
Lesa M. Martino

P.O. Box 320174

Tampa, FL 33679

Lesa.m.martino(@email.com
813.334.0888

me

 

_dDr, Robert Sarhans el sy Sop
Dr. Robert Sarhan

19 W. Flagler Street # 404

Miami, FL 33130
drrob2007(@vahoo.com

305.358.9971

alPatty Red S/F. avn Ross
Patty Reid

2011 N.W. 63" Terr #129
Lauderhill, FL 33313
preidy2@gmail.com
301.237.1659

CERTIFICATE OF SERVICE

We hereby certify that a true copy of the foregoing was filed by sending a certified copy
to the Court on May 28, 2020 to be filed by the Court in Pacer.

_|o[ Barbora Stone _|o] Patty Reid

Cc: Media and other interested parties

_|o[ Robert Sarhan  —-_|o] Lesa M. Martine
